Citation Nr: 1132312	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board denied the Veteran's claim in a November 2008 decision.  Following an appeal to the Court of Appeals for Veterans Claims (Court), a June 2009 Joint Motion for Partial Remand moved for the Court to vacate the November 2008 Board decision regarding the issue of entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran alleged, through his representative, that adequate reasons and bases had not been provided with respect to the Board's denial, and that the Board failed to properly consider the lay evidence of record, as well as whether the Veteran was credible in his reports of bilateral hearing loss since his period of active service.  

In June 2009, the Court vacated this issue in accordance with the Joint Motion and remanded the issue of entitlement to service connection for bilateral hearing loss to the Board for further development.  The Board remanded the Veteran's claim for further development in March 2010.

In July 2010, the Board again denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran again appealed to the Court, arguing that the VA examination was inadequate.  In May 2011, the Court vacated and remanded the issue of entitlement to service connection for bilateral hearing loss for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss as a result of exposure to heavy weapons fire while serving in an artillery unit during service.  The Veteran's DD-214 reveals that his military occupational specialty (MOS) was Heavy Weapons Infantryman.

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss.  The September 1963 service separation examination report indicates that the Veteran's ears were clinically evaluated as normal, and the Veteran denied having any ear trouble on the corresponding report of medical history.  See exit examination report, September 21, 1963.

Lay statements from friends and relatives of the Veteran, received in August 2006, report that the Veteran did not have hearing problems until he returned from military service.  

During an October 2006 VA audiological examination, the Veteran indicated that he had been exposed to noise from heavy weaponry during service.  The examiner observed, upon review of the claim file, that the Veteran's service separation examination noted normal hearing.  Audiological testing revealed bilateral hearing loss that met VA requirements for impaired hearing under 38 C.F.R. § 3.385 (2010).  

Although the examiner stated that it was more likely than not that the Veteran's tinnitus began during his period of active service, he opined that it was not likely that current hearing loss was related to in-service noise exposure.  In support of his opinion, the examiner noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  It was further noted that impulse sounds may also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  If that were the case, the damage is done when exposed to noise, and a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  See VA examination report, October 2006.

In a November 2006 letter, the Veteran's private audiologist indicated that the Veteran had severe high frequency sensorineural hearing loss, bilaterally.  The audiologist stated, in pertinent part, that the Veteran's history of exposure to the noise of machine guns and artillery while serving in the military during the early and mid 1960's quite likely resulted in the Veteran's current diagnosis of bilateral hearing loss.  The audiologist further stated that the type and degree of the Veteran's hearing loss was consistent with noise-induced hearing loss.  See Report, November 2006.

An additional VA examiner's opinion was obtained in May 2010.  The examiner noted a review of the claims file, to include audiograms dated October 26, 2006 (VA), and October 30, 2006 (private).  The examiner pointed out that the private audiologist did not have access to the Veteran's military records, and that his claims file contained medical records which indicated that the Veteran's hearing was within normal limits at the time of separation.  The examiner agreed with the opinion of the October 2006 VA examiner, insofar as exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  Lay statements from the Veteran's family and friends were also reviewed, in accordance with the March 2010 Board remand.  In response to their statements, which suggest that the Veteran's hearing problems began following his period of active service, the examiner stated that none of this evidence demonstrates that the Veteran's hearing loss began immediately following separation.  Further, it was noted that the lay statements of record reflect a progressive worsening of symptoms.  Ultimately, the examiner opined that it is less likely than not that the Veteran's hearing loss was related to noise exposure in the military, as his service treatment records indicated normal hearing at the time of discharge, and no progression of hearing loss was noted between his entrance and exit evaluations.  The examiner also stated that civilian noise exposure, as well as presbycusis, may have been contributing factors with regard to the Veteran's hearing loss.  See Opinion, May 2010.

The Board notes that where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a remand by the Board "confers on the veteran, as a matter of law, the right to compliance with the remand order."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Here, the Court found that the May 2010 VA medical opinion was inadequate because the examiner failed to answer the Board request to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The Court concluded that the examiner's statement that civilian noise exposure, as well as presbycusis, may have been contributing factors with regard to the Veteran's hearing loss was speculative.  As such, the Court determined that another medical opinion was necessary.  

Additionally, in Savage v. Shinseki, 24 Vet App. 259 (2011), the Court has held that in some cases, VA must seek clarification of unclear private medical reports.  

As the Board noted above, in a November 2006 letter, the Veteran's private audiologist opined that the Veteran's history of exposure to the noise of machine guns and artillery while serving in the military during the early and mid 1960's quite likely resulted in the Veteran's current diagnosis of bilateral hearing loss.  However, this private audiologist did not have access to the Veteran's claims folder, thus it is not clear whether or not the audiologist considered the absence of any hearing loss at separation from service or for many years after service when reaching his conclusions.  Assuming the Veteran provides the appropriate releases, the RO should seek clarification from the Veteran's private audiologist regarding why he believes the Veteran hearing loss is the result of his military service, rather than civilian noise exposure or age related hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA audiological examination.  After examination and review of the claims folder, to include the August 2006 lay statements of record, as well as the October 2006 and May 2010 VA examination reports and the November 2006 private opinion, the examiner should address the following:

Is it at least as likely as not that the Veteran's bilateral sensorineural hearing loss originated during active service, or is otherwise related to active service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for any opinion expressed should be provided, to include a discussion of the lay statements of record.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Assuming the Veteran returns the appropriate releases, the RO should request clarification from the Veteran's private audiologist regarding why he concluded that the Veteran's bilateral hearing loss is related to the Veteran's military service, rather than civilian noise exposure or age related hearing loss, given the absence of any documented hearing loss at separation from service or for many years thereafter.  It would be helpful for this audiologist to discuss the significance of the Veteran's exit examination, which showed no hearing impairment at separation from service.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

